Citation Nr: 0823620	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  03-21 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
January 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision rendered by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in pertinent part, denied a 
claim of entitlement to service connection for erectile 
dysfunction.

Previously, this case was remanded for additional development 
in a November 2006 Board decision.  The requested development 
has been completed.

The veteran testified at an RO hearing in March 2004, and 
before the undersigned Veterans' Law Judge at a Travel Board 
hearing in August 2006.  Transcripts of the hearings are of 
record.


FINDING OF FACT

Erectile dysfunction did not manifest during active duty 
service; and competent medical evidence shows that erectile 
dysfunction was neither caused nor aggravated by, the 
service-connected disabilities of diabetes mellitus and post-
traumatic stress disorder (PTSD).


CONCLUSION OF LAW

Erectile dysfunction was not incurred during active service; 
nor is it proximate to or aggravated by any service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303, 3.310 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
 
The Board notes that an inferred claim for service connection 
for erectile dysfunction was raised in August 2002.  Since 
then, the provisions of the VCAA have been fulfilled by 
information provided to the veteran in letters from the 
RO/AMC dated in March 2006 and October 2007.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in evidence in his possession that would support 
his claim.  These letters also provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.   (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).  Following 
issuance of the notice, the case was readjudicated in a March 
2008 Supplemental Statement of the Case (SSOC).

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, post-service medical treatment 
records, and reports from VA examinations.  The veteran has 
not identified any outstanding records for VA to obtain that 
were relevant to the claim and the Board is likewise unaware 
of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 


Factual Background

The veteran's service medical records do not show complaints 
of sexual impotence or erectile dysfunction throughout his 
period of active duty.  A November 1969 separation 
examination revealed normal genitourinary findings.   

Post-service treatment records dated from March 1989 to 
February 2008 are of record; and in large, part reveal 
treatment for chronic mental health issues.  A clinical note 
dated September 17, 2001 shows evaluation by a physician 
assistant (P.A.) for reported problems with erectile 
dysfunction for the past 8-9 months.  The P.A. noted that a 
genitourinary examination was normal in June 2001.  At that 
time, the veteran had mild elevation of glucose (repeat 
glucose and HgA1c were not completed).  It was also noted 
that the problem (erectile dysfunction) did not appear to be 
related to the onset of medication use, specifically 
Olanzapine (which did not list erectile dysfunction as a side 
effect).  His diagnosis was erectile dysfunction.  On follow-
up testing in September 21, 2001, the fasting blood sugar and 
HGA1c were abnormal.  Glucose was reported at 150 and HgA1c 
was 7.4.  The diagnoses were erectile dysfunction and 
diabetes mellitus, type II, new finding.

At the veteran's March 2004 RO hearing, he testified that he 
first noticed symptoms of erectile dysfunction before he knew 
that he had diabetes mellitus.  At his August 2006 Board 
hearing, he stated that he thought he had been diagnosed with 
erectile dysfunction in 2000, about the same time that he had 
been diagnosed with diabetes mellitus.  He also acknowledged 
that his doctors did not tell him the erectile dysfunction 
was caused by the diabetes mellitus.

The veteran underwent a VA genitourinary examination in 
October 2002.  His claims file was not reviewed at that time; 
however, the examiner indicated review of VAMC Cincinnati 
outpatient treatment records.  The veteran reported that he 
first noticed decreased frequency and strength of his 
erections starting in 1995.  This progressed until 2002 and 
has been stable since then.  The veteran denied any surgery 
affecting the penis or testicles and he had no known 
endocrinopathy or neuropathy that would affect his sexual 
function.  Following the review of the record and clinical 
examination, the diagnosis was erectile dysfunction.  The 
examiner concluded by stating, "Erectile dysfunction 
predated the veteran's development of diabetes and by his 
history occurred during a period when serum glucoses were 
documented as normal.  Therefore, this would be unrelated to 
his diabetes mellitus."

The veteran underwent a second VA examination in February 
2007, to determine whether his service-connected disabilities 
of diabetes mellitus or post-traumatic stress disorder (PTSD) 
had aggravated the erectile dysfunction beyond the natural 
progression of the disease.  At this time, the veteran's 
claims file was reviewed in its entirety.  Following an in-
depth review and discussion of the veteran's medical history 
and a clinical examination, the examiner stated the following 
conclusion:

This veteran has had erectile dysfunction for 
several years prior to his blood glucose being 
elevated and prior to his diagnosis of diabetes 
mellitus; therefore, the erectile dysfunction has 
previously been found not to be secondary to his 
diabetes mellitus.  To address the specific 
questions posed in this examination, the 
patient's erectile dysfunction has been stable 
for the past 3-4 years per the patient's history 
today and review of medical records.  The medical 
treatment he has been using, now consisting of 
Levitra, has been marginally successful for 
several years in treating his erectile 
dysfunction.  His diabetes mellitus substantially 
worsened in 2004 resulting in his need for 
medical treatment which has been with insulin, 
due to his inability to use oral hypoglycemic 
medications.  Based on this data, it is LESS 
likely as not that this veteran's erectile 
dysfunction has been aggravated beyond the usual 
progression of the disease by his diabetes 
mellitus.  

... [T]he patient's erectile dysfunction has been 
symptomatically the same, with the same response 
to oral medication over the past 3-4 years as 
noted above.  Based on this, my opinion is that 
the patient's erectile dysfunction has NOT been 
aggravated beyond the usual natural progression 
of the disease by his post-traumatic stress 
disorder [...].


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc). 

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

After careful review of the evidence of record, the Board 
finds no basis to allow the veteran's claim for VA 
compensation for erectile dysfunction.  This disorder is not 
shown to have had its onset during active service.  
Furthermore, the evidence does not contain any medical 
opinion demonstrating an objective link between the veteran's 
erectile dysfunction and his period of active military 
service.  Thus, service connection on a direct basis is not 
warranted.

To the extent that the veteran alleges that his erectile 
dysfunction may be due to or aggravated by his service-
connected disabilities of diabetes mellitus and PTSD, the 
evidence shows otherwise.  Two VA examiners have clearly 
stated that the veteran's erectile dysfunction was neither 
caused by diabetes mellitus, nor aggravated by the diabetes 
mellitus or PTSD.  The VA examiners' opinions are considered 
competent and probative on these questions as they were based 
on review of the veteran's entire claims folder and clinical 
evaluations, and were supported by detailed rationales, which 
were consistent with the record.  The veteran has not 
provided any medical opinions or evidence to refute these 
findings.  

To the extent that the veteran asserts that there exists a 
nexus between his erectile dysfunction and military service; 
or that his erectile dysfunction was caused and/or aggravated 
by his service-connected PTSD and/or diabetes mellitus, based 
solely on his knowledge of medicine and his own personal 
medical history, his statements in this regard, are not 
entitled to any probative weight.  There is no indication in 
the record that the veteran has specialized knowledge or has 
received formal medical training in urology; he therefore 
lacks the requisite professional qualifications to render 
such a conclusion or to present an informed opinion on the 
matter of the etiology and causation.  See Layno v. Brown, 6 
Vet.  App. 465 (1994); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In view of the foregoing discussion, 
his claim of entitlement to service connection for erectile 
dysfunction must be denied. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274  
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim for service connection.


ORDER

Service connection for erectile dysfunction is denied.



____________________________________________
Cheryl Mason 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


